﻿Mr. President, allow me at the outset to congratulate you on your election to this high office and to greet you as a distinguished son of our dear continent, Africa, as well as the representative of our sister country, Zambia, and a dear friend with whom I have been privileged to collaborate in promoting the causes of freedom, development and peace.
93.	I take this opportunity also to express our appreciation to your predecessor, Mr. Jorge Illueca, and to pay a tribute to him for the skilful way he conducted the proceedings of the thirty-eighth session, which was characterized by high-level participation by a number of Heads of State and Government, particularly from non-aligned countries.
94.	I wish also to welcome Brunei Darussalam to the United Nations and to stress our willingness to co-operate with this sister country in pursuit of our common aims and objectives. 
95.	It gives me immense pleasure to come back to this rostrum and to my dear colleagues. I look forward to continuing with them, in my new position, our endeavours towards the realization of the noble principles and purposes of the Charter of the United Nations.
96.	I am all the more pleased to speak again today in the name of Egypt in the wake of an exemplary experience that Egypt has had on the road to the exercise of democracy. I should like to pause here and reflect on this outstanding, bright landmark in our contemporary history.
97.	The democratic process in Egypt is in consonance with the ongoing and persistent efforts we are making to cope with and respond to the challenges of the age. It also reflects our conviction that only a free individual is capable of promoting peace and forging progress and development.
98.	This significant development in Egypt, which is an integral part of the Arab nation, is an achievement for Arab human rights and particularly for the right to participate in shaping the present and the future in complete freedom and security.
99.	In this regard, I should like to express our gratitude to King Hussein of Jordan and to the fraternal people and Government of Jordan for the positive and wise step they have taken to re-establish diplomatic relations with Egypt. That action testifies to the firm will of the people and Government of Jordan to bring about a meeting of brothers so as to open up prospects for the future of Arab solidarity and to add momentum to the common action in order to achieve the objectives and aspirations of the peoples of the Arab nation.
100.	We are meeting this year on the eve of the fortieth anniversary of the establishment of the United Nations, which was born in the aftermath of the most dreadful scourge mankind had yet experienced, the Second World War. The peoples of the world, in their resolve to make that war the last war, were determined to establish a system that would govern relations between States and peoples based on freedom and co-operation rather than oppression, domination and belligerency.
101.	Tremendous transformations and changes have marked the last four decades. New energies once undreamed of have been released, adding to mankind's potential. Man has explored hitherto inconceivable horizons. The great Powers have managed to avoid drifting into armed confrontation.
102.	At the same time, this period has witnessed a stockpiling of arms that is without precedent in the history of mankind Despite great developments in the means of production, the third world finds itself encircled by ever-increasing impediments and obstacles and, therefore, unable to keep pace with other countries. The picture becomes more gloomy when we reflect upon conditions in the part of the world in which we live, namely, the Middle East and Africa, where issues of liberation, self-determination, peace and security remain unresolved and constitute a threat to international peace.
103.	For more than two decades the peoples and countries of the third world have responded to those challenges facing them by their commitment to the principles and objectives of the Movement of Non- Aligned Countries, which has provided them with a positive and historic alternative. That Movement has taken a leading role in the rejection of blocs and polarization and has played and is still playing a historic part in reshaping the pattern of contemporary international relations with a view to establishing a new international order based on respect for the sovereignty, independence and cultural identity of States, on adherence to the principle of non-interference in the internal affairs of others, on the moral values of peoples and on making an effective contribution to the maintenance of international peace and security.
104.	Egypt, m keeping with its responsibilities as a non-aligned country, calls upon the international community to reflect seriously on the issues that are of grave concern to all of us.
105.	The Middle East has gone through a series of tragic conflicts. Egypt, inspired by the world-wide consensus on the need for the peaceful settlement of those conflicts and to spare the peoples of the region and the world the dire consequences and grave complications they entail, was prompted to launch its historic peace initiative in the hope that a just and honourable peace encompassing the whole region might be achieved, a peace that would usher in a new era of coexistence in accordance with the principles embodied in the Charter of the United Nations, the framework for civilized relations between States and peoples.
106.	It is regrettable, however, to note that the persistent Israeli policy of tightening its grip on the occupied Arab territories and denying the Palestinian people their right to self-determination and to choose their own representatives and spokesmen has shaken hopes for peace. Feelings of frustration and bitterness continue to exist because of the continuation of Israeli policies designed to perpetuate domination over the occupied Arab territories and their populations. We have witnessed measures designed to annex Jerusalem and the Golan Heights, as well as the bombardment of an Iraqi nuclear reactor used for peaceful purposes and the invasion and continued occupation of southern Lebanon.
107.	Today we are witnessing the emergence of a wave of detestable fanaticism that should not be underestimated. Although it has not galvanized a broad constituency, it has the potential for becoming menacing and setting off a chain of actions and reactions. We therefore commend those Arab and Israeli men and women who have bravely voiced their revulsion to fanaticism and who have stated their belief that peaceful coexistence between Arabs and Israelis and mutual tolerance are the only civilized alternative norms of behaviour worthy of the history of this region, one that has inspired the loftiest moral values.
108.	We deem it our duty to continue to proclaim the need for a just political settlement of the Palestinian problem and of the Middle East crisis. Only thus can the Middle East live in peace and the world be spared those complications.
109.	It is our view that in order to reach such a settlement a number of indispensable facts, arising out of the experience gained by the parties to the conflict, should be highlighted.
110.	First, peace and territorial expansion are irreconcilable. Israel must therefore relinquish the occupied Arab territories so that genuine peace can be attained. This applies equally to the West Bank, including Jerusalem, to the Gaza Strip and to the occupied Syrian Golan Heights. 
111.	Secondly, the question of Palestine must be resolved through negotiations, with the participation of the Palestinian people, the party directly concerned, and Israel.
112.	Thirdly, these negotiations should be based on the principle of mutual recognition and reciprocal acknowledgement of the right to exist.
113.	Fourthly, the right of the Palestinian people to self-determination is a sacred and inalienable right. The history of the question of Palestine teaches us that denial of this right or failure to recognize it has been the main cause of all the blunders, with the ensuing complications and wars. When we mention the right to self-determination, this necessarily entails the right of this people to establish an independent State on its national soil, as well as its right to join with any other entity through the free expression of its own will.
114.	Fifthly, in the light of these premises, the Palestinian people, as the party directly concerned, is entitled to choose its representatives and its spokesmen. The Palestinian people has already chosen the PLO as its representative and spokesman.
115.	We note that there is a new coalition cabinet in Israel, and we hope that its options and orientation will be directed towards a genuine and just peace which responds to the national rights of the Palestinian people. This is the only way to ensure real security for Israel.
116.	In this context, we are not lacking in peace initiatives or proposals. There are now several peace proposals, including the draft resolution submitted to the Security Council by Egypt and France on 28 July 1982. we also have the Arab peace plan, contained in the Final Declaration of the Twelfth Arab Summit Conference, adopted at Fez on 9 September 1982, President Reagan's initiative of 1 September 1982 and other proposals. Now, we have the United Nations initiative as represented in the call by the General Assembly for the convening of an International Peace Conference on the Middle East, to which we have responded favourably and which we have supported. We wonder why such a call should be rejected or ignored. All of us should reflect deeply on the implications of the positive response by the PLO in accepting this initiative. This is a great step towards peace.
117.	The events in Lebanon have once again attested to the futility of invasion and of the imposition of peace through force. The need to ensure its security has been advanced by Israel as an excuse for invading Lebanon. We were among the first to warn against the futility of such an approach, which could only result in more victims and foment more hostility and bitterness. The events in Lebanon have confirmed the validity of our views. We therefore consider the decision taken by the new Israeli Cabinet to withdraw from Lebanon a sound one. We hope that this decision will be implemented without delay, putting an end to the series of acts of aggression against Lebanon, a country for which we cherish every hope of stability, reconciliation and prosperity in an atmosphere of freedom, unimpeded by foreign interference.
118.	I should like to deal with one of the aspects of the situation prevailing in the occupied Arab territories, namely the humanitarian aspect, particularly the constant violations of the provisions of international humanitarian law, especially the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949, and the challenges such violations pose for us as States parties to this Convention, and parties also to an international system in which the issue of respect for human rights represents an integral part of its legal structure.
119.	Violations of the provisions of international humanitarian law inside the occupied Arab territories have assumed appalling dimensions as manifested in the perpetuation and consolidation of settlement policies in those territories and in the terrorist, oppressive and punitive measures perpetrated against the Arab population in those territories. These practices constitute serious violations of the provisions of that Convention, to which almost all States have acceded, including Israel.
120.	While we are fully appreciative of the efforts of the International Committee of the Red Cross to ensure security for the Arab population in the occupied territories, we are equally aware of the constraints and limitations imposed by the nature of the activities of that Committee, which could curtail those efforts and render them inadequate to address an increasingly deteriorating situation in the occupied Arab territories.
121.	At the same time, the Geneva Convention is part of a contractual legal system which is not confined to the parties to the conflict. Rather, it is a global legal system encompassing all States parties to the Convention, conferring on them an interest and a responsibility to ensure full respect for the provisions of the Convention.
122.	In view of this concept, and given the failure of all attempts to terminate such violations, it is our view that it is highly propitious to consider convening a diplomatic conference comprising all States parties to the Convention to review the deteriorating situation in the occupied Arab territories. Such a conference should envisage measures conducive to ensuring respect for the provisions of the Convention. We call upon all States parties to the Convention, as well as the Secretary-General, the President of the International Committee of the Red Cross and the President of the Independent Commission on International Humanitarian Issues, to study this proposal and start consultations on how best to implement it.
123.	I move now to the grave and explosive situation in the Gulf region resulting from the continued armed conflict between Iran and Iraq, with both of which Egypt maintains the closest spiritual and historical ties. This conflict, which is exacting a high toll of human lives and material resources which should have been devoted to life rather than devastation and death, is a source of profound sorrow and regret to us.
124.	The position of Egypt vis-a-vis this conflict has been unequivocally spelled out from the very beginning and remains unchanged. We are exerting maximum efforts within the framework of the Movement of Non-Aligned Countries to reach a peaceful settlement to this conflict. Such a settlement would put an end to this senseless war and reinstate the rights of each party, in keeping with the basic principles of international law, the Charter of the United Nations and the principles of the Movement of Non-Aligned Countries. In this regard, Egypt will spare no effort to pursue those endeavours until the appeal of the international community has been fully responded to and hostilities have been halted and negotiations started to reach a peaceful settlement.
125.	In this respect, we wish to express our deep appreciation of the continuing efforts made by the Secretary-General with a view to putting an end to this war. We support those efforts and wish him success.
126.	This position taken by Egypt emanates from its option for peace not only as a principle of its foreign policy but also as an overall pattern to be established in the entire region to which we belong and in the world at large.
127.	In this context, recent developments in the Red Sea region have underscored the importance of Egypt's previous call that the Red Sea countries should make concerted efforts to ensure the safety of navigation in the Red Sea. We welcome and wholeheartedly support the Sudan's initiative to this effect. Such an initiative, launched as it was by the sister country of the Sudan, with which we are linked by inherent ties of integration, promotes the prospects of peace for the region and for all our peoples.
128.	I should like now to touch upon certain pressing conditions in our African continent whose peoples have suffered injustice, colonialism and exploitation as have no other peoples of any continent. Our continent has braved all odds to gain its total independence, a fact which should have prompted special international attention to support Africa's endeavours to achieve total liberation and development.
129.	Unfortunately, we still see our brothers in the south of the continent living the tragedy of the age, which brands with disgrace not only the racist clique in Pretoria but also all those who aid that regime and refrain from opposing its practices both in word and in deed.
130.	That regime has recently undertaken certain measures in a desperate attempt to introduce some changes to the repugnant face of	through the so-called constitutional reforms, which in fact only mean more camouflage and codification of that racist policy. Therefore, it was only natural that the African majority—with its astute political perception—should have boycotted the elections conducted last August in implementation of the so-called constitutional reforms. The Security Council acted in perfect wisdom when it condemned those elections. Egypt reiterates its support for the struggle of the people of South Africa to eliminate racist policies and establish a non-racial democratic system in that cherished part of the African continent.
131.	At the same time, the racist regime in South Africa persists in its occupation of Namibia, although six years have elapsed since the Security Council adopted resolution 435 (1978), which endorsed the framework for a just settlement within which Namibia could gain its independence. There is no doubt whatsoever that the only obstacle to the implementation of that resolution lies in Pretoria's insistence on linking implementation with other factors totally alien to its substance and content.
132.	Recent developments in southern Africa, particularly concerning the Namibian question, have made clear the positive attitude and sense of responsibility of SWAPO, as well as its sincere wish to achieve the independence of Namibia peacefully through negotiations. That conciliatory attitude was met with arrogance and intransigence on the part of the South African regime, which sought only to delay Namibia's independence as long as possible. Such procrastination leaves SWAPO with no alternative but to continue its legitimate and just struggle, which Egypt will support until Namibia achieves its independence.
133.	In reviewing the pressing problems confronting our African continent, I should like to emphasize the exceptionally grave situation the continent faces—a situation which cannot be described as simply an "economic crisis". Indeed, it has turned into a serious crisis, both economic and humanitarian. To realize the proportions of this crisis, suffice it to know that an estimated 5 million children will have died in 1984 as the result of the food shortage, that more than 150 million people will face famine this year, that per capita food production has decreased by 11 per cent compared to 1970 figures and that per capita national income in most African countries has been steadily declining throughout the past few years.
134.	In the face of this grave situation, the international community must earnestly embark on a serious plan—whether in the short or long term—to contain it.
135.	The developed countries cannot shirk their responsibilities, because, in the final analysis, we find that the crisis in Africa is largely due to current international economic conditions. Moreover, we live in an international community which should be characterized by interdependence. We also believe that an economically viable and strong Africa can contribute greatly to the achievement of economic and political stability in the world.
136.	Against this background, Egypt raised the issue of the economic crisis in Africa in meetings of the Organization of African Unity and called for consideration of this issue in the Economic and Social Council during its second regular session, held at Geneva. However, we cannot conceal our disappointment at the failure of the Council to approve a declaration on this issue. Therefore we raise the question once again and hope that a more comprehensive international awareness of the crisis and its serious dimensions can be mustered in such a way as to enable us—during the current session of the General Assembly—to adopt concrete, clear-cut measures to tackle this crisis. I should like on this occasion to place on record our sincere thanks to the Secretary-General, who has launched an initiative in this respect and spared no effort to follow it up.
137.	If our world today is still afflicted by a number of grave and diverse problems, the group of non- aligned countries and the group of Islamic countries have laid down a practical framework for coping with most of those problems. We may well look forward, with sincere hope, to the success of the tireless efforts exerted by the Secretary-General with a view to reaching a settlement of the situation in Afghanistan in such a way as to ensure the rights of that brotherly people to peace, freedom and stability. We equally commend his efforts towards resolving the Cyprus problem through fulfilment of the aspirations of the Cypriot people—including both the Turkish and Greek communities—to solve their problems and find an appropriate formula for coexistence and cooperation m accordance with their will and traditions. 
138.	We continue to underscore the importance of sincere efforts to implement United Nations resolutions on Kampuchea and to pave the way for appropriate international conditions to enable the Korean people to achieve their aspirations and realize their hopes in unity. We are confident that efforts to find just and peaceful solutions to those problems will result in easing international tensions and strengthening the progress of the Movement of Non-Aligned Countries.
139.	Egypt voices its support for the efforts of the Contadora Group to extricate Central America from the circle of violence and enable the peoples of the region to achieve peace, stability and development.
140.	Twenty-five years have elapsed since the General Assembly adopted, at its fourteenth session, a resolution which stressed, that the objective of general and complete disarmament was the most important and most pressing issue our world confronted. Agreement was reached on setting up the Disarmament Commission at Geneva. The Treaty on the Non-Proliferation of Nuclear Weapons was concluded in 1968, and a large number of non- nuclear-weapon States thereby renounced the nuclear option and placed their nuclear installations under international control. Despite efforts by the non- aligned countries in the Conference on Disarmament at Geneva and here in the General Assembly at two special sessions devoted to disarmament, we note not only an absence of any progress in disarmament negotiations but also, unfortunately, a further accumulation of nuclear weapons, which has brought the stockpile of nuclear warheads to 80,000, enough to destroy the world several times over. Nuclear weapons are proliferating in new locations and domains, and legal freedoms, such as the freedom to use outer space and the high seas, are used for more nuclear militarization. The rate of expenditure on the production of instruments of mass destruction is on the increase and has reached astronomical levels at a time when there are people starving to death, as is the case in Africa. This is the appalling image we have of the world, one which haunts the life of man today with a new type of anxiety and fear of annihilation and self-destruction which could occur unintentionally through a miscalculation or a misreading of data.
141.	Therefore, we cannot but persist in urging the nuclear-weapon States to heed the voice of reason and to respond to the plea of millions of people to halt the nuclear-arms race by reaching agreements conducive to the gradual elimination of weapons of mass destruction and the possibility of a nuclear war.
142.	As preparations for the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons are already under way, we are fully entitled to call urgently for the fulfilment by the nuclear-weapon States of their commitments in accordance with article VI of that Treaty, by starting negotiations in good faith to reach agreement on effective measures to stop the nuclear-arms race and achieve a complete ban on nuclear tests.
143.	In other words, it is our view that the Conference should consider measures which would commit nuclear States to non-use of their nuclear weapons against States that do not have nuclear weapons and have renounced the nuclear option. It should also support any country that might be the victim of aggression against its nuclear installations devoted to peaceful purposes.
144.	As far as the region to which we belong is concerned, Egypt has for several years called for the establishment of a nuclear-weapon-free zone in the Middle East and, in February 1981, it ratified the Treaty on the Non-Proliferation of Nuclear Weapons. The General Assembly, for its part, reaffirmed at the thirty-eighth session its previous resolutions calling upon States of the region to desist from producing or acquiring nuclear weapons or allowing the positioning of such weapons by a third party on their territories and to subject all their nuclear activities to IAEA safeguards.
145.	The ministerial meeting of the Mediterranean members of the Movement of Non-Aligned Countries, held at Valletta on 10 and 11 September 1984, reiterated in its Final Declaration the necessity of establishing such a nuclear- weapon-free zone in the Middle East and requested the General Assembly and the Secretary-General to take specific steps to bring this concept into being.
146.	I have already highlighted the acute economic and human crisis afflicting the African continent. Needless to say, this crisis stems basically from prevailing economic conditions which hinder the developing countries, particularly in Africa, from surmounting the barriers of underdevelopment and accelerating the development process.
147.	In this context, we emphasize the serious debt problem and the escalating interest rates, the continuous fluctuations in exchange rates, the persistence of protectionist trends in international trade, accentuated by a sharp decline in the prices of raw materials exported from the developing countries, and the deterioration of the terms of trade of these countries.
148.	We had entertained the hope that meetings recently held, such as the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, would have provided an opportunity to reach agreed solutions for international economic problems and reactivate the North-South dialogue. It is regrettable that that session could not accomplish concrete results. Also, the outcome of the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, provided yet another example of the stalemate being encountered at present in the North-South dialogue.
149.	The Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983, adopted a flexible approach to extricating global negotiations from the persistent deadlock. However, that initiative has not received its due response from the countries of the North.
150.	We share with many the conviction that the world economy is so complex that it is indispensable to strengthen interdependence and dialogue in order to find solutions to all these problems.
151.	In this regard, I wish to recall the appeal made by President Hosni Mubarak, of the Arab Republic of Egypt, before the sixth session of the United Nations Conference on Trade and Development last year, which was intended to instil a new spirit of international co-operation, when he called for regular consultations between the Heads of State or Government in the North and the South to review the international economic situation, agree upon policies which would spare the world further acute crises and ensure the sound functioning of the economic cycle for the common benefit of mankind.
152.	We call upon countries of the North to approach the dialogue with a new outlook based on the conviction that we share the same destiny and that comprehensive solutions through dialogue and understanding are the only option available to us.
153.	Last year, at the thirty-eighth session, when President Hosni Mubarak addressed the Assembly, he underlined the necessity of convening a special session of the General Assembly to be devoted to the subject of enhancing the role of the United Nations in the maintenance of international peace and security.
154.	We have recently received the report of the Secretary-General on the work of the Organization, in which he made a detailed analysis of the set-back suffered by the collective system and the need to restore confidence in and credibility to the United Nations and to enhance its effectiveness. We share the Secretary-General's views and conclusions on the causes of this crisis and the necessity for them to be redressed.
155.	It is our view that, as we are on the eve of commemorating the fortieth anniversary of the United Nations, it is a highly propitious time to initiate practical steps to convene such a special session.
156.	On the eve of celebrating the fortieth anniversary of the establishment of the United Nations, let us close our ranks in solidarity in the interest of peace and prosperity for our peoples. Let us make this anniversary a unique opportunity to achieve for future generations real victory over ignorance, poverty, starvation, fear, oppression, terrorism and injustice.
